Citation Nr: 0218686	
Decision Date: 12/24/02    Archive Date: 01/07/03

DOCKET NO.  96-20 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to assignment of a higher disability rating 
for service-connected degenerative changes within the 
lumbar spine, currently rated as 40 percent disabling.  


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1984 to 
September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 
1996, a statement of the case was issued in February 1996, 
and a substantive appeal was received in February 1996.  

By rating decision in August 1997 (during the course of 
this appeal), the RO increased the rating for the 
veteran's low back disability to 40 percent, effective 
from September 30, 1994.  In a communication received in 
December 2002, the veteran argued that her disability 
warranted a rating higher than 10 percent.  A Master 
Record Status document in the claims file, dated in 
February 2000, appears to show that the veteran was at 
that time still being paid compensation based on a 10 
percent rating.  This matter is hereby referred to the RO 
for clarification and appropriate action to ensure that 
the August 1997 decision which increased the veteran's 
compensation to 40 percent was properly processed and that 
the veteran is being paid at the proper disability rate.  


FINDING OF FACT

The veteran's service-connected degenerative changes 
within the lumbar spine is manifested by subjective 
complaints of lower back pain and objective findings of 
severe limitation of motion of the lumbar spine.  


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in 
excess of 40 percent for the veteran's service-connected 
degenerative changes within the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. Part 4, including §§  4.7, 4.71a and Codes 5003, 
5292, and 5293 (2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.71a, and Code 5293 (September 23, 2002).   



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions 
of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA 
benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has 
done so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement 
to an increased disability rating.  The discussions in the 
rating decision, statement of the case, and supplemental 
statements of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement 
to the benefit sought.  Moreover, in a June 2002 
supplemental statement of the case, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate her claim as well as the types 
of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet App. 183 (2002).  The Board 
therefore finds that the notice requirements of the new 
law and regulation have been met.  

Furthermore, that there has been substantial compliance 
with the assistance provisions set forth in the new law 
and regulation.  The record in this case includes service 
medical records, VA medical records, and VA examination 
reports in July 1996, February 1996, April 1996, and May 
2000.  As the record shows that the veteran has been 
afforded VA examinations in connection with her claim, the 
requirements of 38 C.F.R. § 3.159(c)(4) (2002) have been 
met.  No additional pertinent evidence has been identified 
by the claimant as relevant to the issue on appeal.  Under 
these circumstances, no further action is necessary to 
assist the claimant with the claim. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in 
the development of the claim and has notified the claimant 
of the information and evidence necessary to substantiate 
the claim.  Consequently, the case need not be referred to 
the claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and 
new regulations in the first instance does not prejudice 
the claimant.  See generally Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the 
new implementing regulation, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Analysis

The January 1996 rating decision granted service 
connection for degenerative changes within the lumbar 
spine and assigned a 10 percent disability rating 
effective September 30, 1994.  In an August 1997 rating 
decision, the RO increased the disability rating to 40 
percent, also effective from September 30, 1994.  

The present appeal involves the veteran's claim that the 
severity of her service-connected degenerative changes 
within the lumbar spine warrants assignment of a higher 
disability rating.  Disability ratings are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

Since the veteran is appealing the original assignment of 
a disability rating following an award of service 
connection, the severity of her degenerative changes 
within the lumbar spine is to be considered during the 
entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The veteran's service-connected degenerative changes 
within the lumbar spine has been rated by the RO under the 
provisions of Diagnostic Codes 5003 and 5292.  
Diagnostic Code 5003 provides that degenerative arthritis, 
established by x-ray findings, will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  

For the lumbar spine, a rating of 40 percent is warranted 
where there is severe limitation of motion of the lumbar 
spine.  The Board notes that the veteran's lumbar spine 
disability is currently at 40 percent, which is the 
highest available rating under Code 5292.  

The Board also analyzed the veteran's service-connected 
degenerative changes within the lumbar spine under the 
provisions of Diagnostic Code 5293 for intervertebral disc 
syndrome.  During the pendency of this appeal, VA issued 
new regulations for rating disabilities under Code 5293, 
which became effective September 23, 2002.  Where laws or 
regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board notes, 
however, that consideration under the revised schedular 
criteria should not be undertaken before such criteria 
became effective.  The effective date rule contained in 
38 U.S.C.A. § 5110(g) prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law.  That is, for any date prior to 
September 23, 2002, neither the RO nor the Board could 
apply the revised rating schedule.  

Under the old regulatory criteria, a 40 percent rating is 
warranted for intervertebral disc syndrome when there are 
severe; recurring attacks, with intermittent relief.  A 60 
percent rating is when the invertebral disc syndrome is 
pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the 
diseased disc, little intermittent relief.

Under the new criteria for Code 5293, the regulation 
specifies to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.   

A 40 percent rating is warranted with incapacitating 
episodes having a total duration of at least four weeks 
but less than six weeks during the past 12 months.  A 60 
percent rating is warranted with incapacitating episodes 
having a total duration of at least six weeks during the 
past 12 months.  Note (1) states that for purposes of 
evaluations under 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic 
orthopedic and neurologic manifestations" means orthopedic 
and neurological signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, 
or nearly so.  

Note (2) states that when evaluating on the basis of 
chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  Evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.  
Note (3) states that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, 
evaluate each segment on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  

The Court has held that when a diagnostic code provides 
for compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In a 
precedent opinion, VA's General Counsel held that 
disabilities rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 involve limitation of motion which warrants 
consideration based on functional loss due to pain on use 
or due to flare-ups under §§ 4.40 and 4.45.  VAOPGCPREC 
36-97. 

Upon review, evidence from the service medical records, VA 
medical records, and VA examination reports in July 1995, 
February 1996, April 1996, and May 2000 fails to show 
objective clinical findings of persistent symptoms 
compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, with little intermittent relief.  The July 
1995 VA examination report indicated that no abnormalities 
were noted in the upper or lower extremities and although 
the April 1996 VA examination report noted that knee jerks 
were depressed bilaterally, ankle jerks were equal and 
normal and the veteran had no sensory loss on examination.     

While the Board does recognize the veteran's complaints of 
chronic lower back pain and recognizes her complaints to 
the February 1996 VA examiner that she experienced 
localized pain in right buttock and pain radiating to the 
right calf, examination in February 1996 revealed that the 
veteran had excellent strength for her age and sex and in 
all the four extremities, proximal and distal.  There was 
no weakness of the musculature of the lower limbs to 
include L2, L3, L4, L5, and S1, and S2 muscles.  They were 
all symmetrical.  Deep tendon reflexes were 2+ upper 
extremities, lower extremities and that included the 
ankles also, were all symmetrical.  The toes were 
downgoing.  She could heel walk and tiptoe without any 
problems and Patrick's maneuver was negative.  The 
examiner commented that the examination revealed no focal 
neurological weakness or atrophy.  Her complaint was 
mostly subjective sensory pain.  

The May 2000 VA examination report further indicated that 
gait, heel walk, and toe walk were all normal.  As such,  
the Board concludes that there is no basis to warrant a 
rating in excess of 40 percent under the old criteria for 
Code 5293.  

There is also no evidence of incapacitating episodes 
having a total duration of at least six weeks during the 
past 12 months to warrant a 60 rating under the new 
criteria for Code 5293.  In fact, the May 2000 VA examiner 
commented that although the veteran's recreational 
activities are limited by her localized back pain, she 
continues to be gainfully employed and is able to modify 
her activities.  There is therefore no objective evidence 
to warrant a higher rating under the new criteria for Code 
5293. 

As for other diagnostic codes, the Board notes that there 
is no evidence of ankylosis of the lumbar spine to warrant 
a higher rating under Code 5286, nor is there any evidence 
of a fractured vertebra to warrant a higher rating under 
5285.

The Board acknowledges the veteran's long-term complaints 
of pain, and in reviewing the evidence the Board has 
considered the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59; DeLuca, supra.  Indeed, the medical records note 
that she complains of chronic lower back pain that limits 
her daily activities.  However, the provisions of 38 
C.F.R. §§ 4.40, 4.45 cannot be used to otherwise assign a 
rating in excess of the maximum schedular rating provided 
for under a particular Diagnostic Code. See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  As noted above, the 
veteran is already receiving the maximum rating under Code 
5292 and therefore cannot be assigned a higher rating 
based upon 38 C.F.R. §§ 4.40, 4.45.  Furthermore, there 
has been no persuasive showing of additional functional 
loss due to pain that would result in a higher rating 
under Code 5293 or any other diagnostic criteria.  

The potential application of various provisions of Title 
38 of the Code of Federal Regulations have also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that the service connected disorder has resulted in marked 
interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, 
the Board finds that the veteran has not demonstrated 
marked interference with employment so as to render 
impractical the application of the regular rating schedule 
standards.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.


ORDER

The appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

